Citation Nr: 1507297	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  04-37 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a panic disorder, to include as secondary to service-connected bilateral foot disabilities and a thoracolumbar spine disability.  

2.  Entitlement to service connection for a psychiatric disorder, other than a panic disorder, to include as secondary to service-connected bilateral foot disabilities and a thoracolumbar spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to April 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied service connection for a psychiatric disorder (listed as depression and stress).  

In May 2008, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge.  A transcript of the hearing is in the claims file.  

In August 2008, April 2010, and November 2011, the Board remanded the issue of entitlement to service connection for a psychiatric disorder (listed as an acquired psychiatric disorder), to include as secondary to service-connected bilateral foot disabilities, for further development.  

In June 2013, the Board remanded the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected bilateral foot disabilities and a thoracic spine disability (listed as entitlement to service connection for acquired psychiatric disorder, to include as secondary to service-connected disabilities), for further development.  

The issues have been recharacterized to comport with the evidence of record.

The issue of entitlement to service connection for a psychiatric disorder, other than panic disorder, to include as secondary to service-connected bilateral foot disabilities and a thoracic spine disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A panic disorder had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for a panic disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Secondary service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran is service-connected for multiple disabilities.  The Veteran contends that his psychiatric symptoms first manifested during his military service.  In the alternative, he argues that his psychiatric disorder is related to his service-connected bilateral foot disabilities and thoracolumbar spine disability.  


Post-service private and VA treatment records show treatment for multiple disorders, including variously diagnosed psychiatric disorders such as a panic disorder, anxiety, depression, major depression, and a dysthymic disorder.  

The Board notes that there are several opinions of record regarding the etiology of the Veteran's claimed psychiatric disorder.  

A December 2005 statement from K. Sokolski, M.D., indicated that the Veteran had been under his care for treatment of depression and panic attacks since July 2004.  Dr. Sokolski indicated that the Veteran felt that his depression was directly related to his service-connected foot injuries and the resulting pain he experienced on a daily basis.  

An April 2009 statement from Dr. Sokolski, noted that the Veteran had been treated at his clinic since June 2004.  Dr. Sokolski related a diagnosis of a panic disorder.  Dr. Sokolski reported that the Veteran served in the Army from 1980 to 1991, and that he was stationed in Germany, at Fort Meade in Maryland, at the Pentagon, and at the Defense Communications Agency at Fort Myer in Virginia.  Dr. Sokolski indicated that the Veteran stated that he started experiencing anxiety attacks while working at the Pentagon, but that he was afraid to seek treatment for fear of being discharged from the service.  It was noted that the Veteran reported that, finally, while working at his last post at the Defense Communications Agency at Fort Myer in Virginia, he sought medical attention for frequent panic attacks and the doctor he consulted recommended that he seek medical retirement due to the stress and anxiety attacks.  It was noted that the Veteran reported that he did not follow the physician's advice and that he stayed in the military for one more year and received regular discharge.  

Dr. Sokolski stated that since leaving the military in 1991, the Veteran had been under treatment for a panic disorder and that he had received antidepressants and anti-anxiety medication which had partially controlled his symptoms.  Dr. Sokolski commented that as the Veteran developed a panic disorder in the military, it appeared appropriate that it be considered as a service-connected disability.  
An August 2009 VA psychiatric examination included a notation that the Veteran's claims file had been reviewed.  The diagnoses were panic attacks with agoraphobia and avoidant traits.  

A November 2012 VA psychiatric examination report included a notation that the Veteran's claims file was reviewed.  It was noted that the Veteran served from 1980 to 1991 and that he was stationed in Germany, at Fort Meade in Maryland, and at the Defense Communications Agency.  The diagnosis was a panic disorder.  The examiner indicated that the Veteran's panic disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran presented an April 2009 letter from Dr. Sokolski which stated that the Veteran was suffering from a disorder that began in the military.  The examiner maintained that Dr. Sokolski did not furnish a link between the Veteran's panic disorder and events in the military and the Veteran's claim was therefore denied.  The examiner also stated that Dr. Sokolski did not indicate how the Veteran's panic disorder related to his military service.  The examiner also reported that the Veteran never sought treatment for his panic disorder and that, therefore, there was no evidence of record.  It was noted that the Veteran presented no evidence to link his panic disorder to his military service or to his bilateral foot disability.  The examiner stated that the Veteran was asked to submit documentation that could link his panic disorder to service, but that he had not submitted such documentation.  The examiner reported that the Veteran explained that he was afraid that he would be looked down upon for getting treatment in service.  

The examiner further indicated that the Veteran's panic disorder was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected bilateral foot disabilities.  The examiner stated that there was no evidence of a link between the Veteran's panic attacks and his bilateral foot disabilities.  It was noted that the Veteran did not provide any such evidence.  The examiner also maintained that the Veteran's panic disorder, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its normal progression by an in-service injury, event, or illness.  The examiner reported that there was no evidence on record to substantiate that the claimed condition was clearly and unmistakably aggravated by the Veteran's military service.  The examiner stated that there was, in effect, no claim for aggravation of a condition that existed prior to service.  

A November 2012 statement from a VA physician noted that the Veteran's claims file was reviewed.  The physician stated that it was his opinion that the Veteran's only psychiatric diagnosis was a panic disorder.  The physician commented that it was his opinion that the Veteran's panic disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The physician also indicated that it was his opinion that the Veteran's panic disorder was less likely than not (less than 50 percent probability) proximately due to, or the result of, or aggravated by, the Veteran's service-connected condition of bilateral pes planus.  The physician stated, as to a rationale, that the Veteran had no mental health evaluation or complaints while he was on active duty.  The physician also maintained that there was no connection between the Veteran's service-connected bilateral pes planus and his mental disorder.  

An August 2013 VA psychiatric examination report noted that the Veteran's claims file was reviewed.  The diagnosis was a panic disorder.  The examiner indicated that the Veteran's panic disorder was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected disabilities.  The examiner also reported that it was not at least as likely as not that the Veteran's panic disorder was aggravated beyond its natural progression by a service-connected condition.  The examiner stated that there was no evidence that the Veteran's panic disorder was caused by chronic back pain.  The examiner stated that an anxiety disorder could predispose individuals to back pain and worsen the experience of pain.  The examiner maintained that there was no compelling evidence that there was no compelling evidence that pain would cause the onset of a panic disorder.  The examiner also reported that there was no evidence that back pain would influence the severity of a panic disorder.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The medical evidence indicates that the Veteran was not specifically diagnosed with a psychiatric disorder during service.  He is currently diagnosed with a panic disorder and there are also other psychiatric diagnoses of record.  The Board observes that there are negative etiological opinions of record pursuant to a November 2012 VA psychiatric examination report, a November 2012 statement from a VA physician, and an August 2013 VA psychiatric examination report.  

The Board notes that the examiner, pursuant to the November 2012 VA psychiatric examination, found that the Veteran's panic disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The Board observes that examiner's rationale for his opinion was essentially that the there was no evidence that the Veteran was treated for a panic disorder during his period of service.  The examiner specifically indicated that the Veteran presented no evidence to link his panic disorder to his military service.  However, the Board observes that the Veteran is competent to report psychiatric symptoms in service, continuous psychiatric symptomatology since service, and current symptoms that form the basis for diagnosis of a disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The VA examiner did not specifically address the Veteran's reports of panic attacks during and since service.  Further, the VA examiner also indicated that the Veteran's panic disorder, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its normal progression by an in-service injury, event, or illness.  However, there is no evidence in the record that the Veteran's panic disorder existed prior to his period of service.  Therefore, the Board finds that the VA examiner's opinions are not probative in this matter.  

Additionally, in a November 2012 statement, a VA physician found that the Veteran's panic disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The physician stated, as to a rationale, that the Veteran had no mental health evaluation or complaints while he was on active duty.  The Board notes that the physician solely based his denial on the fact that there was no specific evidence of treatment for a panic disorder during the Veteran's period of service.  However, as noted above, the Veteran is competent to report psychiatric symptoms during and since service.  See Davidson, 581 F.3d. at 1313.  Therefore, the Board finds that the VA physician's opinions are also not probative in this matter.  

Conversely, in a positive April 2009 statement, Dr. Sokolski specifically addressed the Veteran's reports of experiencing anxiety attacks during service.  Dr. Sokolski commented that as the Veteran developed a panic disorder in the military, it appeared appropriate that it be considered as a service-connected disability.  The Board observes that there is no evidence that Dr. Sokolski reviewed the Veteran's claims file.  Although claims file review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that although Dr. Sokolski did not review the claims file, he did specifically address the Veteran's reports of suffering from panic attacks during and since service and there is no evidence of record that contradicts the Veteran's lay statements regarding these symptoms.  Therefore, Dr. Sokolski's opinion is consistent with the evidence of record and properly considers the Veteran's lay statements.  Therefore, the Board finds that his opinion is the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Veteran is competent to report symptoms he thought were due to his panic disorder during service and since service.  Moreover, the Board finds that the Veteran's reports of such symptoms are credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Resolving any doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding whether the current panic disorder commenced during military service. Accordingly, service connection for a panic disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address secondary service connection.  

Additionally, the Board observes that the Veteran has been diagnosed with psychiatric disorders other than a panic disorder.  The Board notes, however, that only his panic disorder has been directly attributed to his period of service.  Therefore, the issue of whether any other psychiatric disorder is related to the Veteran's period of service will be addressed in the remand section of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  


ORDER

Service connection for a panic disorder is granted.  


REMAND

The Board has granted service connection for a panic disorder.  However, there are other psychiatric diagnoses of record including anxiety, depression, major depression, and a dysthymic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Board notes that the most recent August 2013 VA psychiatric examination report, as well as a prior November 2012 statement from a VA physician, a November 2012 VA psychiatric examination report, and an April 2009 VA psychiatric examination report, all solely diagnose a panic disorder.  

The Board observes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran clearly has diagnosed psychiatric problems, other than only a panic disorder, during the pendency of the appeal.  There is no specific opinion of record concerning the other psychiatric diagnoses of record.  

The Board finds Veteran has not been afforded an adequate VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the claims file, as to his claim for entitlement to service connection for a psychiatric disorder, other than a panic disorder, to include as secondary to service-connected bilateral foot disabilities and a thoracic spine disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for psychiatric disorders, other than a panic disorder, since November 2012.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed psychiatric disorder, other than a panic disorder, to include as secondary to service-connected bilateral foot disabilities and a thoracolumbar spine disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current psychiatric disorders, other than a panic disorder, to specifically include anxiety, depression, major depression, and a dysthymic disorder.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorders, other than a panic disorder, to include anxiety, depression, major depression, and a dysthymic disorder, are etiologically related to or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss reports by the Veteran that his psychiatric disorder was first manifested during his period of service.  

The examiner must further opine as to whether the Veteran's service-connected bilateral foot disabilities and thoracic spine disability, as well as his panic disorder, caused or aggravated any diagnosed psychiatric disorders, other than a panic disorder.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  BOTH causation AND aggravation must be addressed for the opinion to be sufficient for adjudication purposes.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


